Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 9/9/21.
The application has been amended as follows: 
Claims 18 and 19 are canceled.

Previous Claim Rejections - 35 USC § 103 Withdrawn
All rejections under 35 USC 103, issued on 4/26/21, have been withdrawn in view of the fact that applicant’s arguments, filed on 8/4/21, summaries by the statement of “Mauder, Aso, Chen, Donnelly and Lai, either taken alone or in combination, fail to disclose, for example, "(b) forming a first film to which a predetermined gas species is not adsorbed, by forming an inhibitor on a bottom surface of the recess ...; (c) after (b), forming a second film on a side wall of the recess using the predetermined gas species ...," as specifically recited in independent claim 1” in page 13, and supported by the detailed  analysis of pages 9-17 is persuasive because none of the cited prior art either taken alone or in combination fail to suggest the step of “(c) using the predetermined gas species”.

Allowable Subject Matter
Claims 1-8, 10-14, 16-17, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a plasma processing method comprising the step of “(c) after (b), forming a second film on a side wall of the recess using the predetermined gas species”, in combination with the rest of the steps/limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713